t c memo united_states tax_court william n and moira m carlstedt petitioners v commissioner of internal revenue respondent docket no filed date on the facts held ps have failed to sustain their burden of proving that h did not materially participate in the activity of cdi during and within the meaning of sec_469 i r c and sec_1_469-5t temporary income_tax regs fed reg date and consequently ps may not offset certain undisputed passive losses against their share of income from cdi for those years ronald m soskin and stephen e arthur for petitioners ronald t jordan for respondent a brief amicus curiae was filed by richard m lipton and adam grais as attorneys for the national realty committee memorandum findings_of_fact and opinion nims judge1 respondent determined deficiencies in the federal_income_tax of petitioners william n carlstedt and moira m carlstedt in the amounts of dollar_figure and dollar_figure for the taxable years ended date and date respectively the term petitioner will be used henceforth to refer to william n carlstedt all section references are to sections of the internal_revenue_code in effect for the years at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure after concessions by petitioners the issues for decision are as follows whether petitioner engaged in the activity of carlstedt dickman inc cdi for hours or less in both and such that petitioner did not materially participate in cdi pursuant to sec_469 and temporary regulations thereunder and if so whether sec_1_469-2t temporary income_tax regs fed reg date is invalid on its face with the consent of counsel for the parties the chief_judge reassigned this case after the death of judge irene f scott to judge arthur l nims iii for disposition on the existing record or as applied to petitioners resulting in respondent's incorrect characterization of petitioners' income from cdi as nonpassive some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners are married and resided in indianapolis indiana at the time they filed their petition in this case findings_of_fact during the years at issue petitioner was a shareholder or partner in the following real estate-related enterprises cdi citimark development co citimark citimark management inc cmi citimark communications inc cci and monaghan leasing co monaghan carlstedt dickman inc cdi an indiana corporation is a general contractor that provides design and building services including construction management to retail industrial and health care companies cdi had an election in effect to be treated as an s_corporation during the years at issue the net_income of cdi in and was dollar_figure and dollar_figure respectively petitioner has been president a director and a shareholder of cdi since its founding in petitioner's wife mrs carlstedt was also an officer and director of cdi in and during the years at issue petitioner owned percent of the stock of cdi and michael dickman dickman vice president of cdi owned percent of the stock petitioner was paid a salary by cdi in and in the amounts of dollar_figure and dollar_figure respectively cdi earned its gross_income in and from two sources approximately to percent of its income was derived from commercial construction contracts obtained through a competitive bidding process cdi earned the remaining to percent of its income from the construction of leasehold improvements tenant finishes for unrelated third parties as well as for tenants in buildings owned by citimark in and petitioner engaged in a number of activities on cdi's behalf he met with cdi project managers kenneth johnson and john cook and superintendents and occasionally with the company's estimators petitioner held formal company meetings and field meetings concerning the general business of cdi he held secretary meetings and accounting staff meetings he met with cdi's bonding and insurance_companies petitioner also prepared for and made project presentations to certain prospective customers he occasionally discussed project bid markups with dickman petitioner made decisions regarding the legal affairs of the company and met or spoke with cdi's attorneys to discuss such matters petitioner also made occasional site visitations in connection with projects under construction petitioner was in charge of hiring firing and evaluating key personnel he reviewed and signed contracts for construction jobs and handled any miscellaneous nonrecurring matters related thereto petitioner reviewed company correspondence and made phone calls relating to the business of cdi he also handled miscellaneous administrative office matters such as purchasing athletic equipment and office furniture for the company petitioner signed checks for cdi and engaged in entertainment and other activities related to business development in addition to the above in petitioner was also involved in insurance claim matters and tenant finishes although nominally an employee of cmi mrs carlstedt also participated in activities on cdi's behalf in mrs carlstedt submitted reports for reimbursement of expenses for a number of different items of travel and or entertainment incurred for cdi in addition mrs carlstedt was partially responsible for distributing to employees of cdi tickets purchased by cdi to indianapolis colts and pacers games indianapolis festival activities and other entertainment activities the citimark partnerships petitioner was also involved in the real_estate development business in and in the mid-1980's cdi had constructed buildings on two parcels of land allison pointe and castleton business park located in northeast indianapolis each of the buildings was owned by a separate partnership in which petitioner held an interest as a general_partner another partnership owned the land in allison pointe the manner in which the partnerships were set up to own the different properties was common in the real_estate industry petitioner's principal partners in each of the partnerships were dickman roger eiteljorg and jim eiteljorg petitioner was managing general_partner of each of the partnerships for the sake of simplicity the partnerships operated collectively under the name of citimark citimark is not a legal entity and earns no income for marketing purposes petitioner was represented as the president of citimark similarly dickman jim eiteljorg and roger eiteljorg held themselves out as senior vice presidents of citimark the partnerships were initially financed with short-term construction loans that enabled them to build the projects and lease them up to a point by and the partnerships had amassed approximately dollar_figure million of debt as a result of short- term financing approximately dollar_figure million of which was due in date the partners including petitioner had assumed personal liability for the dollar_figure million of loans due as a condition of obtaining the financing as managing general_partner it was one of petitioner's responsibilities to find a source to refinance the construction loans in the form of long- term mortgages citimark management inc during the years at issue petitioner was also president of cmi an indiana corporation established in which had in effect an election to be treated as an s_corporation cmi entered into agreements with citimark to provide property management services to the buildings owned by the partnerships mrs carlstedt was secretary of cmi as well as a property manager cmi also employed leasing agents whose job it was to find prospective tenants for citimark-owned buildings citimark communications inc cci is an indiana corporation formed by petitioners in in and petitioner owned percent of the stock of cci and was treasurer and a director of the company james eiteljorg roger eiteljorg dickman and david berry owned the balance of the stock and with the exception of dickman were officers of the company cci had elected to be treated as an s_corporation during the years in issue in and cci sold telecommunications services and equipment both to third parties and to tenants housed in the buildings owned by the citimark partnerships cci had two full- time employees neither of the petitioners was a full-time_employee of that corporation monaghan leasing co monaghan is a leasing corporation owned by petitioner and dickman petitioner was its president monaghan acquires construction and other equipment and leases it to cdi and the other enterprises monaghan had no employees in and throughout the years at issue the offices of cdi and petitioner's other businesses were all located in a single office suite at allison pointe in one of the buildings owned by the partnerships petitioner occupied one office in this suite from which he conducted all of his business activities petitioner stated that if you walked into our office there wouldn't be divisions between each of these companies and it would be difficult for you to tell who worked for who the businesses all shared the same phone lines rent was allocated among the businesses based on a square-foot analysis of the space each business utilized none of the cost of the space however was allocated to the partnerships expenses for all of the above-described entities were generally paid through cdi this was viewed as the most efficient way to handle accounting and invoicing for the entities collectively expenses were then generally allocated to a specific company or partnership by cdi's accounting department during and cdi wrote big_number and big_number checks respectively for business_expense disbursements either petitioner or mrs carlstedt in petitioner's absence signed all of the checks as petitioners had sole signature_authority on cdi's bank accounts the checks were prepared by the accounting department and related invoices and payment vouchers were attached thereto before the checks were presented for signature on occasion petitioner returned checks to the accounting department for further explanation before signing them for example on or about date petitioner returned a check to the accounting department for an explanation concerning an dollar_figure expenditure petitioner's partnership activities in and during and a number of citimark tenants went bankrupt and other partnership tenants were dilatory in their payment of rent moreover the availability of long-term refinancing in the real_estate market had become increasingly scarce during this period these developments affected the partnerships significantly approximately dollar_figure of interest payments were due each month on the short-term loans and the partnerships also faced the prospect of having to repay the principal of dollar_figure million in date in an attempt to secure long-term financing petitioner developed numerous information packages valuing the buildings for potential lenders these packages also included background information about the partnerships petitioner along with roger eiteljorg contacted roughly financial institutions each year on behalf of the partnerships in an attempt to find long-term financing many were contacted twice approximately pension funds and life_insurance_companies were also contacted in this manner petitioner's efforts to refinance the partnerships occupied much of his time both in and especially in '91 petitioner's estimations of time spent on cdi activities in and in mid-1990 petitioner's accountant informed him of the possibility of offsetting his share of the partnerships' passive losses against his income from cdi if petitioner were to spend less than hours on cdi activities for the year the accountant advised petitioner to keep a reasonable record of his time and to review his activities for the months in that had already passed petitioner maintained a contemporaneous calendar of a portion of his time and activities during the years in issue for petitioner listed activities on his calendar related to cdi and the partnerships totaling hours of that amount hours related to activities that petitioner determined involved cdi and hours related to activities that petitioner determined involved the partnerships in petitioner's calendar listed activities related to cdi and the partnerships totaling hours of that amount hours related to activities that petitioner determined involved cdi and hours related to activities involving the partnerships at the end of each year petitioner also summarized the available records of his time into a so-called diary of activities the diaries petitioner's diaries were based on a 40-hour week although petitioner acknowledged that he generally had worked more hours than that per week in preparing the diaries petitioner calculated the total number of hours he had spent on cdi and his other enterprises in so doing he used his calendar to remind him of the occurrence and length of meetings reviews trips as well as any site visits he then examined other available documents to provide allowances for phone calls travel and entertainment and activities not otherwise listed on his calendar petitioner testified that he included a cushion of hours of additional time worked for cdi each year in case he forgot something in this manner he came up with the following summary of hours for and year entity hours partnerships cdi cci encosys other includes outside activities partnerships cdi cci other the underlying notes from which petitioner had prepared the diaries were disposed of prior to trial petitioners filed joint form sec_1040 u s individual_income_tax_return for and on schedules e attached to their returns petitioners reported losses of dollar_figure and dollar_figure in and respectively as petitioner's share of passive losses from the partnerships furthermore for purposes of sec_469 petitioners classified their participation in the business activity of cdi in and as passive on that basis petitioners reported as passive_income their share of taxable_income from cdi in the amounts of dollar_figure in and dollar_figure in on the schedules e on date respondent issued a notice_of_deficiency to petitioners for their and taxable years among other adjustments respondent disallowed petitioners' treatment of the income from cdi as passive and as a result disallowed the use of the passive losses from the partnerships to offset petitioners' income from cdi in preparing for trial petitioner recalculated the hours of time he had spent on cdi activities petitioner used a somewhat different process for trial than he did in and because his motivation is much different i have to in part defend myself and have to be very accurate which i wasn't advised of in and in his recalculation petitioner compiled a list of projects and activities that he was involved with for cdi and broke each of them down into various parts then he examined all of the related documents in his possession pertaining to such activities and assigned a time to each of the activities based on his judgment and experience occasionally the time allocated to an activity was also set forth in the calendar and could be cross-referenced for accuracy petitioner did not use a cushion in making this calculation and in this manner he determined that he had spent dollar_figure hours in and hours in on cdi activities among the numerous estimates made in his recalculation petitioner determined that he held informal office meetings for hours and secretarial meetings for hours some of the time petitioner spent on the secretarial and informal office meetings was allocated to businesses other than cdi since the secretaries and other employees also performed services for those other enterprises petitioner also allocated an average of minutes to each item of correspondence he read for cdi he allocated seconds for each check that he had signed for cdi petitioner also testified that he examined telephone billing records to determine the time he had spent on cdi-related calls while he stated that he was able to differentiate which calls were made on behalf of the partnerships and which calls were made for cdi on cross-examination petitioner could not say on whose behalf some of the calls were made nor did he recognize many of the phone numbers although petitioner claimed to have called some of the numbers to find out who they belonged to when preparing for trial he neglected to keep any notes or record of his efforts the record does not reflect whether petitioner calculated time spent on incoming calls he fielded on behalf of cdi petitioner was also unable to explain how he arrived at his estimate of hours spent on miscellaneous administrative office matters in making his calculations petitioner did not include any time devoted by mrs carlstedt to activities for cdi other than signing checks such as engaging in travel and entertainment and performing any other miscellaneous work for cdi such as distributing tickets to cdi employees moreover he did not include time that he spent proposing and negotiating build-to- suit leases for the partnerships from which cdi was certain to earn income constructing tenant finishes nor did petitioner allocate to cdi any time that he spent on bid presentations for projects cdi did not obtain as many records relating to such presentations were no longer available in at least one instance petitioner did not allocate to cdi any time spent in determining whether an invoice belonged to cdi or the partnerships even though ultimately he determined the expense was cdi's he claimed that this was because he was acting in his role as managing general_partner to determine it was not a partnership expense petitioner testified that he never had any confusion as to whether he was acting on behalf of cdi or the partnerships during or petitioner admitted however that we may not have been as careful on formality as we should have moreover his contractors and clients on occasion confused cdi with the partnerships in their correspondence although certain letters were addressed to cdi petitioner determined that they involved a partnership issue and allocated his time spent dealing with such matters accordingly moreover in the minutes of certain meetings petitioner was listed as representing citimark while at other meetings on the same matter petitioner was listed as representing cdi opinion we must decide whether petitioner materially participated in the activity of cdi during the years at issue for purposes of sec_469 and the temporary regulations thereunder if so then petitioners cannot offset their share of passive losses from the partnerships against income from cdi if petitioner is found not to have materially participated in cdi we must then consider whether 469-2t f temporary income_tax regs fed reg date which under certain circumstances recharacterizes as active income that which would otherwise be considered passive is invalid on its face or as applied to petitioners we note at the outset that the determinations of respondent in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that respondent's determinations are incorrect rule a i whether petitioner materially participated in cdi in and respondent argues that the income realized by petitioners from cdi was not passive within the meaning of sec_469 and accordingly petitioners may not deduct their undisputed passive losses from the partnerships against it for the years at issue we note that sec_469 which provides special rules for taxpayers in the real_property business concerning the nature of rental real_estate activity was not in effect for the years at issue petitioners on the other hand contend that they may deduct their passive losses from the citimark partnerships against what is according to their position passive_income of cdi sec_469 provides generally that any passive_activity_loss claimed by a taxpayer during any taxable_year is not allowable as a deduction sec_469 includes as affected taxpayers among others any individual sec_469 provides that the term passive_activity_loss means the amount if any by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 defines a passive_activity as follows in general --the term passive_activity means any activity-- a which involves the conduct of any trade_or_business and b in which the taxpayer does not materially participate the parties do not dispute that cdi during the years at issue was involved in the conduct_of_a_trade_or_business for purposes of sec_469 rather petitioners maintain that petitioner did not materially participate in the activity of cdi and therefore his share of cdi's income from that activity falls within the definition set forth in sec_469 respondent avers that petitioners have not sustained their burden_of_proof we agree with respondent for the reasons which follow we hold that petitioners have failed to establish that petitioner did not materially participate in the activity of cdi during the years at issue sec_469 provides h material_participation defined --for purposes of this section-- in general --a taxpayer shall be treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is-- a regular b continuous and c substantial in determining whether a taxpayer materially participated in an activity the participation of the spouse of a taxpayer in the activity is also taken into account sec_469 sec_1 5t f temporary income_tax regs fed reg date in implementing sec_469 congress specifically authorized the secretary to prescribe regulations as to what constitutes material_participation sec_469 pursuant to that authorization sec_1_469-5t temporary income_tax regs fed reg date lists alternative situations where an individual shall be treated for purposes of sec_469 as materially participating in an activity here respondent relies on alternative of that temporary_regulation which provides that a taxpayer will be considered to have materially participated in an activity if the individual participates in the activity for more than hours during the year sec_1_469-5t temporary income_tax regs fed reg date at trial respondent also raised the issue of whether petitioner materially participated in the activity of cdi for and under the facts_and_circumstances_test of sec_1_469-5t temporary income_tax regs fed reg date on brief however respondent did not address this argument and is taken to have abandoned this position see 91_tc_524 ndollar_figure sec_1_469-5t temporary income_tax regs fed reg date provides that taxpayers can establish the extent of their participation in an activity by any reasonable means reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs in that respect contemporaneous daily time reports logs or similar documents are not required if the extent of participation may be established by other reasonable means sec_1_469-5t temporary income_tax regs supra emphasis added we think that in general petitioner has attempted to give credible testimony as to the services he performed for cdi during the relevant period under the circumstances however we believe that the methods petitioner used to approximate the time he spent performing such services during and are not reasonable within the meaning of sec_1_469-5t temporary income_tax regs this court has previously noted that while the regulations are somewhat ambivalent concerning the records to be maintained by taxpayers they by no means allow a postevent ballpark guesstimate speer v commissioner tcmemo_1996_323 quoting goshorn v commissioner t c memo in the instant case while perhaps not falling within the postevent ballpark guesstimate category goshorn v commissioner supra we nevertheless conclude that petitioner's estimates were on the whole unreliable and inconsistent petitioner's rationale for allegedly spending less than hours per year on cdi activities as well as the testimony of petitioners' witnesses fails to convince us otherwise in response to petitioners' concerns we do not question the fact that petitioner's various enterprises were separate legal entities however the manner in which the businesses were actually conducted reveals a cohesiveness that was not accurately accounted for in petitioner's estimations the functions of the businesses while distinct were closely integrated and synergistic for example benefits from leases obtained by the partnerships flowed predictably to the other businesses especially to cdi the partners and shareholders frequently overlapped moreover the businesses all shared the same office and phone lines and cdi generally functioned as a conduit for the payment of the expenses of all of the businesses despite the time he purportedly spent on the partnerships none of the cost of the office space was allocated to them notwithstanding petitioner's claims that the entities were separate despite the foregoing petitioner failed to allot time to cdi for activities that were certain to redound to its benefit such as the build-to-suit lease proposals negotiated by petitioner we agree with petitioners that petitioner's fiduciary duties owed by petitioner to the partnerships and cdi may have differed due to different owners and partners such that he could not have engaged in self-dealing between those entities in the strict sense of the term however petitioner's activities on behalf of the partnerships never conflicted with the interests of cdi and only helped cdi petitioner was inconsistent in that respect since for example his time spent on meetings with the secretaries and other employees of cdi was allocated to the other companies as well as to cdi moreover we think that the time petitioner acknowledged spending on purely cdi activities was understated although contemporaneous his calendar only accounts for about one-third of the hours listed in his diaries and is sketchy with numerous gaps the calendar frequently lists appointments with individuals without indicating on behalf of which entity the appointment had been made furthermore petitioner's diary of activities is hardly the narrative summary contemplated by the temporary regulations rather it is a numerical compilation of hours petitioner allocated to his activities for cdi based on his review of the calendar and uncorroborated estimates the notes from which the diaries were made were disposed of prior to trial moreover in contrast to petitioner's testimony neither the diaries themselves nor a supplemental protest which petitioners filed with the irs appeals_division which discusses the diaries in depth mentions any additional cushion of hours for cdi activities the diaries also did not fully account for his work time since they were based on a 40-hour week yet he claimed generally to have worked over hours per week no explanation was given as to whether any of the time not accounted for could be allocated to cdi activities petitioner's document-based method is also unreliable as the documents themselves do not provide any objective measure of time for activities extrapolated therefrom rather petitioner assigned times to activities years later based solely on his judgment and experience as to how long the activities must have taken him even if such uncorroborated estimates were made in good_faith memories can fade with time and records can be lost or thrown out as occurred here in addition some of the times petitioner assigned to his activities appear on their face inadequate to the court petitioner allocated only seconds for each check that he signed for cdi yet he was able to discern and question a relatively minor dollar_figure expense petitioner allocated an average of minutes per item of correspondence and claimed not even to have read many of the carbon copies frequently sent to him by his employees even though he was cdi's president even more problematic is the fact that some times were not assigned at all to activities he engaged in cdi such as bid presentations on projects cdi did not get since documents for such presentations were not always available petitioner claims that he did not spend much time on cdi activity because his partnerships together with various civic and familial responsibilities preoccupied him during the years at issue while petitioner's participation in activities other than cdi may have had a bearing on the level of his activity for cdi that does not necessarily mean his participation in cdi dipped below hours in this regard we note petitioner's testimony that especially in the time he spent on the partnerships had increased yet by his own estimate his time at cdi had increased substantially that year as well thus time spent on the two activities by petitioner was not inversely proportional in addition petitioner's partnership activities do not seem as onerous as he claimed roger eiteljorg was available to assist petitioner in his efforts to secure long-term financing for the partnerships roger eiteljorg stated that they met with only or potential lenders each week over the 2-year period in addition the development of information packages for prospective lenders did not have to be done repeatedly much information compiled by petitioners appears to be of the type that could have been used over again before being tailored to the requirements of specific lenders furthermore although petitioner and roger eiteljorg said that prospecting for tenants was one of petitioner's primary responsibilities as managing general_partner of the partnerships that was also one of cmi's responsibilities no explanation was made as to why the employees of cmi were not charged with this task or why the time spent on that activity by petitioner was allocated to the partnerships and not to cmi we also do not find the testimony of petitioners' witnesses as to his participation in cdi persuasive and there is little objective evidence in the record to support petitioner's self- serving estimations none of petitioners' witnesses could attest to the number of hours that petitioner spent working for cdi and they only gave vague statements as to the extent of his participation petitioner himself stated that it was difficult to tell who worked for who at the office dickman stated that petitioner's hours at cdi couldn't be very many mike price's testimony that petitioner spent all his time with the partnerships is obviously not true since by petitioner's own admission he spent several hundred hours a year on cdi business kenneth johnson merely stated that petitioner spent the majority of his time with the partnerships however he did not observe petitioner's activities on a daily basis and did not know the level of petitioner's participation in cdi at the office or on john cook's projects cf harrison v commissioner tcmemo_1996_509 although this court has not always accepted a post- event narrative of participation we find petitioner's description of his participation when combined with witness testimony and the objective evidence in the record to be credible finally petitioner allocated no time to mrs carlstedt's activities for cdi other than check signing mrs carlstedt was partially responsible for ticket distribution to cdi employees moreover she attended events which viewed objectively could be construed as having business development purpose petitioners' supplemental protest acknowledged as much mrs carlstedt was after all a director and officer of cdi nevertheless mrs carlstedt did not testify as to her involvement with cdi despite petitioners' knowledge that that was one of the areas that the commissioner was exploring in determining whether petitioner materially participated in cdi activities it is well established that the failure of a party to introduce evidence within his possession which if true would be favorable gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir we are left with petitioner's self-serving testimony that he did not materially participate in the activities of cdi in and the court is not bound to accept the unverified undocumented testimony of taxpayers and we decline to do so in the instant case see 65_tc_87 affd per curiam 540_f2d_821 5th cir in light of the above we hold that petitioners have failed to meet their burden of proving that petitioner was not involved in the operation of cdi on a basis that was regular continuous and substantial in and within the meaning of sec_469 and sec_1_469-5t temporary income_tax regs fed reg date consequently petitioners may not offset passive losses from the partnerships against cdi income in those years see rule a mordkin v commissioner tcmemo_1996_187 ii whether sec_1_469-2t temporary income_tax regs is invalid since we hold that petitioners have failed to establish that petitioner did not materially participate in the activity of cdi during the years at issue we need not address the validity of sec_1_469-2t temporary income_tax regs fed reg date either in general or as applied to petitioners in this case the brief amicus filed on behalf of the national realty committee addresses only this point to reflect the foregoing and issues previously conceded decision will be entered for respondent
